957 So.2d 676 (2007)
Joyce KWIECINSKI, Appellant,
v.
John K. RENKE, II, Appellee.
No. 2D06-2531.
District Court of Appeal of Florida, Second District.
April 27, 2007.
Rehearing Denied June 15, 2007.
Joyce Kwiecinski, pro se.
John K. Renke, II, pro se.
PER CURIAM.
We affirm without discussion the final judgment awarding attorney's fees and costs to John K. Renke, II. We note, however, that Renke concedes that the trial court orally ruled that Joyce Kwiecinski is entitled to costs incurred in her prior, successful appeal and that such ruling has yet to be reduced to a written order.
Affirmed.
WHATLEY, STRINGER, and CANADY, JJ., Concur.